Citation Nr: 0016228	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-49 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left facial 
weakness.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for a psychiatric 
disorder, including as due to or part of the service-
connected residuals of a closed head injury.

4.  Entitlement to an initial rating in excess of 10 percent 
for patellar subluxation of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for patellar subluxation of the right knee.

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability, due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1981, to 
November 1988.

This matter comes before the Board of Veterans' Appeals, BVA 
or Board, on appeal from May 1996 and December 1998 rating 
decisions by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was previously before the Board and was remanded in February 
2000.


REMAND

It appears from a preliminary review of the claims file that 
the case has been returned to the Board prior to completion 
of the actions set forth in the February 2000 remand.  
Although the RO obtained some additional VA and private 
medical records, the veteran has not yet been afforded VA 
neurological, psychiatric, and orthopedic examinations.  
Additionally, the claims file does not appear to document a 
request to obtain the veteran's records from the Social 
Security Administration.  Moreover, despite the receipt of 
additional records, it does not appear that a supplemental 
statement of the case has been issued.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

Accordingly, this case is hereby REMANDED to the RO for 
completion of the following actions:

The RO should review the actions directed 
by the Board in its remand of February 
29, 2000, and take appropriate steps to 
ensure compliance with all such actions.  
The claims file should be properly 
documented to reflect all actions, and 
all due process and regulatory 
requirements, including issuance of a 
supplemental statement of the case, 
should be complied with. 

The veteran and his representative are free to submit 
additional evidence and argument in connection with the 
issues remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


